Title: To Thomas Jefferson from Vergennes, 27 October 1785
From: Vergennes, Charles Gravier, Comte de
To: Jefferson, Thomas



A Fontainebleau le 27. 8bre. 1785.

J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 12. de ce mois ainsi que celle de Mr. Adams. Je les ai communiquées à Mr. le Maal. de Castries, et ce Ministre vient de m’adresser deux lettres de recommandation pour MM. Barklay et Lamb; l’une est pour notre Consul à Alger et l’autre pour notre Vice-Consul à Salé; vous les trouverez ci-jointes avec deux passeports. Vous devez être persuadé, Monsieur, que ces deux Officiers rendront à vos délégués tous les bons Offices qui pourront dépendre d’eux.
J’ai l’honneur d’être très sincerement Monsieur, votre très humble et très obéissant serviteur,

De Vergennes

